Judgment, Supreme Court, Bronx County, entered on October 18. 1972, unanimously reversed, on the law and on the facts, and a new trial granted solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent within 20 days of service upon her by defendants-appellants of a copy of the order entered hereon, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $16,400 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended and reduced is affirmed, without costs and ■ without disbursements. The court allowed the jury to consider as loss of earnings an amount in excess of that alleged in the bill of particulars. Concur — Stevens, P. J., Kupferman, Murphy, Steuer and Capozzoli, JJ.